DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomsen et al. (USP 7,928,876).
Regarding claim 1, Thomsen disclosed a sigma delta architecture that teaches:  ANS circuit (figure 7, element 704, has similar function as a detection circuit, as claimed) configured to detect an input signal (X) to generate a detection signal, and compare the detection signal with a threshold (see col. 15, line 1-5 and figures 9a-9c show detail of ANS circuit which detecting and comparing detected signal with threshold) to generate a control signal (output of ANS); and a sigma-delta modulator (Figure 7d, col. 7, line 1-2) coupled to the ANS (same as detection) circuit and configured to store a plurality of noise transfer functions (Figure 7d, 701, S1, 702, 703), select one of the noise transfer functions (figure 4, C1 or C2) according to the control signal (output of 704) , and convert the input signal (X) into an output signal (Y) according to the selected noise transfer function (703, 702, 701) (see figure 4, 7d and their descriptions).
Regarding claim 2, Thomsen also teaches in figure 9a-9c that teaches: an envelope detector (902, 903) configured to receive the input signal (A) and detect the amplitude variation of the input 
Regarding claim 3, Thomsen also teaches in figure 9a-9c, 904 circuit (similar function as comparison circuit) is configured to generate a first control signal (Fi1) in response to the detection signal being not larger than the threshold and generate a second control signal (Fi2) in response to the detection signal being larger than the threshold (see col. 5 and col. 6, line 1-6 and figures 9a-9c).
Regarding claim 4, Thomsen also teaches in figures 7d and 9a-9c that the sigma-delta modulator is configured to select a first noise transfer function according to the first control signal (Fi1) and select a second noise transfer function according to the second control signal (Fi2) (see col. 5 and col. 6, line 1-6).
Regarding claim 6, Thomsen also teaches in figure 9a-9c, 904 circuit (similar function as comparison circuit) is configured to generate a first control signal (Fi1) in response to the detection signal being not larger than the threshold and generate a second control signal (Fi2) in response to the detection signal being larger than the threshold (see col. 5 and col. 6, line 1-6 and figures 9a-9c).
Regarding claim 8, claim 8 is similar to claim 1 in method format. Therefore, claim 8 is rejected as well as rejected in claim 1.
Regarding claim 9, claim 9 is similar to claim 2 in method format. Therefore, claim 9 is rejected as well as rejected in claim 2.
Regarding claim 12, claim 12 is similar to claim 6 in method format. Therefore, claim 12 is rejected as well as rejected in claim 6.
Regarding claim 14, claim 14 is similar to claim 4 in method format. Therefore, claim 14 is rejected as well as rejected in claim 4.

Regarding claim 17, Thomsen teaches comparing (by 901 and 904) the amplitude variation with an amplitude threshold to generate the control signal comprises: 17Attorney Docket No.: 0114973.360US2 comparing, by a comparison circuit (904 col. 15-col.16, line 1-6) the detection signal with the threshold; generating, by a comparison circuit (904), a first control signal (Fi1) in response to the amplitude variation being not larger than the amplitude threshold; and generating, by a comparison circuit (904), a second control signal (Fi2) in response to the amplitude variation being larger than the amplitude threshold (see descriptions of figure 9 for more details).
Regarding claim 18, Thomsen also teaches selecting, by the sigma-delta modulator (figure 7d), a first noise transfer function (701 or 702 or 703) according to the first control signal (Fi1); and selecting, by the sigma-delta modulator (7d), a second noise transfer (701, 702 or 703) function according to the second control signal (Fi2) (see description of 7d for more in detail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thomsen et al. (USP 7,928,876).
Regarding claim 10, Thomsen discloses a sigma delta architecture in figure 7d, 9, 4 and 6 that teaches input signal with amplitude variation. Thomsen fails to mention “duty cycle” is an input signal.  However, it would be obvious to an ordinary skill in the art at the time the application is filling to include “duty cycle” as an input signal for more variation type of input.
Regarding claim 11, Thomsen discloses a sigma delta architecture in figure 7d, 9, 4 and 6 that teaches input signal with amplitude variation. Thomsen fails to mention “time duration” is an input signal.  However, it would be obvious to an ordinary skill in the art at the time the application is filling to include “time duration” as an input signal for more variation type of input.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: wherein a first input upper-bound of the first noise transfer function is smaller than a second input upper-bound of the second noise transfer function, and a first total harmonic distortion plus noise of the first noise transfer function is smaller than a second total harmonic distortion plus noise of the second noise transfer function.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: wherein a first input upper-bound of the first noise transfer function is smaller than a second input upper-bound of the second noise transfer function, and a first 
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: selecting, by the sigma-delta modulator, a first noise transfer function according to the first control signa; and selecting, by the sigma-delta modulator, a second noise transfer function according to the second control signal, wherein a first input upper-bound of the first noise transfer function is smaller than a second input upper-bound of the second noise transfer function, and a first total harmonic distortion plus noise of the first noise transfer function is smaller than a second total harmonic distortion plus noise of the second noise transfer function.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: wherein a first input upper-bound of the first noise transfer function is smaller than a second input upper-bound of the second noise transfer function, and a first total harmonic distortion plus noise of the first noise transfer function is smaller than a second total harmonic distortion plus noise of the second noise transfer function.
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: wherein a first input upper-bound of the first noise transfer function is smaller than a second input upper-bound of the second noise transfer function, and a first 
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 571 272-2105 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/               Primary Examiner, Art Unit 2845